Citation Nr: 1133344	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of anal cysts.  

2.  Entitlement to service connection for a disorder manifested by sleep disturbances.  

3.  Entitlement to service connection for bilateral eye disorders.  

4.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO rating decision that denied service connection for residuals of anal cysts, a disorder manifested by sleep disturbances, bilateral eye disorders, and for erectile dysfunction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has residuals of anal cysts, a disorder manifested by sleep disturbances, bilateral eye disorders, and erectile dysfunction that are all related to service.  He specifically reports that his service treatment records support his claims.  

The Board observes that the Veteran is competent to report anal cysts, sleep disturbances, bilateral eye problems, and erectile dysfunction in service, continuous anal cysts, sleep disturbances, bilateral eye problems, and erectile dysfunction symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran had active service from May 1972 to December 1979.  The Board notes that the Veteran's service treatment records are apparently incomplete.  The available service treatment records essentially only include the Veteran's February 1972 enlistment examination report, his October 1979 separation examination report, and his dental treatment entries.  The Board notes that there are no treatment reports of record for the Veteran's period of service despite serving over 7 years in the Air Force.  

Additionally, the October 1979 objective separation examination report specifically includes notations that the Veteran was treated for anal abscesses on the buttocks and that he was hospitalized for thirty days in 1974, for seven days in 1975, and for seven days in 1976.  The Board observes that no such hospitalization reports are of record.  Further, the Board notes that at an August 2007 VA rectum and anus examination, the Veteran specifically reported that he was treated for a cystic lesion during service on the right buttocks and that he was sent to a clinic in Ubon, Thailand.  He also stated that he was treated for a cystic lesion in the right scrotal area in January 1975 and for right buttock cystic lesions at Shaw Air Force Base in South Carolina in 1975 or 1976, as well as in 1979.  There are no references to any such treatment in the available service treatment reports of record.  Therefore, as the Veteran's service treatment records are clearly pertinent to his claims, an additional attempt should be made to obtain all of his service treatment records, including any hospitalization reports for treatment for anal and/or scrotal abscesses in 1974, 1975, 1976, and 1979, respectively.  

As to the Veteran's claims for service connection for residuals of anal cysts and for erectile dysfunction, the Board notes that his available service treatment records do not specifically show complaints, findings, or diagnoses of erectile dysfunction.  The available service treatment records, as discussed above, do include references to anal cysts.  On a medical history form at the time of the October 1979 separation examination, the Veteran checked that he had piles or rectal disease.  The Veteran also reported that he was treated for a hernia in 1974.  The reviewing examiner indicated that the Veteran had anal abscesses in the buttock area and that he was hospitalized for thirty days in 1974, for seven days in 1975, and for seven days in 1976.  The reviewing examiner indicated that there were essentially no complications and no sequelae.  The objective October 1979 separation examination report noted that the Veteran had a left lower quadrant herniorraphy scar.  It was also noted that the Veteran was treated for anal abscesses in the buttocks area and that he was hospitalized for thirty days in 1974, for seven days in 1975, and for seven days in 1976.  It was noted that there were essentially no complications and no sequelae.  

Post-service VA treatment records show treatment for possible residuals of anal cysts and for erectile dysfunction.  

For example, a December 2006 Agent Orange program note indicated that the Veteran's problem list included abscesses of the anal and rectal regions, with a date of onset in 1974 and the last recurrence in October 2006, and impotence of organic origin.  The examiner reported the Veteran's rectal examination was normal and that his genitourinary evaluation showed healthy male genitals.  The assessment included abscesses of the anal and rectal regions and impotence of organic origin.  

An August 2007 VA rectum and anus examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he currently had a cystic lesion in the left groin for two days, which he was treating with soaks and a hot tub.  It was noted that he washed with Irish Spring soap.  The Veteran indicated that he had no pain, drainage, anal itching, anal swelling, or anal discharge.  He stated that he developed a cystic lesion in the right buttocks during service.  He reported that he was sent to a clinic in Ubon, Thailand, for day surgery and that the area was incised and drained.  The Veteran related that he was placed on an oral antibiotic ointment.  He indicated that in January 1975, he had a cystic lesion in the right scrotal area.  He stated that he was treated at an outpatient clinic with incision and drainage, as well as an oral antibiotic.  The Veteran reported that in 1975 or 1976, he had another right buttock cystic lesion.  He reported that the area was opened and drained at Shaw Air Force Base in South Carolina and that he was also treated with an oral antibiotic.  The Veteran further indicated that in 1979, he had another right buttocks cystic lesion, which was also treated at Shaw Air Force Base in South Caroline.  He stated that the lesion was opened and drained and that he was treated with an oral antibiotic.  

The Veteran reported that after his discharge from service, he was treated by a private physician for a right buttock lesion, which was opened and drained.  He stated that he was referred to an infectious disease specialist, but that no specific recommendations were given to him.  The Veteran indicated that he had no history of fecal incontinence, hemorrhoids, trauma to the rectum, rectal bleeding, or fistula or neoplasm of the rectum.  

The examiner discussed the Veteran's medical history in some detail.  As to an impression, the examiner indicated that the present diagnosis was a left inguinal palpable mass, which was not attributed to an anal cyst.  The examiner indicated that she believed that the Veteran had a history of skin abscesses on the buttocks in the right groin area by history and scars, not anal abscesses, as noted in the claims file.  The examiner stated that the claims file did not support skin abscesses and only referred to the anal abscesses.  The examiner commented that she felt that the Veteran's present medical examination of the left inguinal mass was not likely a result of an in-service treatment of incision and drainage of cystic lesions in 1974, 1975, and 1976 on the buttocks and right groin area.  

The Board observes that the examiner did not specifically indicate whether the Veteran had any residuals of anal cysts.  The examiner solely diagnosed a left inguinal palpable mass, which was not attributed to an anal cyst.  The Board notes that although the examiner indicated that she felt the Veteran had a history of skin abscesses in the right groin area by history and scars, she did not address whether any such condition was related to the Veteran's period of service.  The examiner also did not address the Veteran's claimed erectile dysfunction.  

The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for residuals of anal cysts and erectile dysfunction.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for entitlement to service connection for a disorder manifested by sleep disturbances, the Board notes that the Veteran's available service treatment records do not specifically show complaints, findings, or diagnoses of sleep disorders.  On a medical history form at the time of the February 1972 enlistment examination, the Veteran checked that he had nervous trouble.  The reviewing examiner did not refer to any psychiatric problems.  The objective February 1972 enlistment examination report included a notation that the Veteran's psychiatric evaluation was normal.  On a medical history form at the time of the October 1979 separation examination, the Veteran checked that he did not have trouble sleeping.  The objective October 1979 separation examination report included a notation that the Veteran's psychiatric evaluation was normal.  

Post-service VA treatment records show treatment for sleep disturbances, as well as possible psychiatric problems.  

For example, a December 2006 Agent Orange program note reported that the Veteran had a problem list that included sleep disturbances with features of post-traumatic stress disorder (PTSD).  The assessment included sleep disturbances.  The examiner noted that the Veteran needed a PTSD screen.  

A subsequent December 2006 treatment entry indicated that the Veteran reported that he was having problems with distressing dreams and that he averaged only about two and a half hours of sleep per night.  No diagnoses were provided at that time.  A March 2007 VA treatment entry noted that the Veteran was told that he could go a VA facility for further help with his PTSD symptoms.  

The Board observes that it is unclear whether the Veteran is currently diagnosed with a psychiatric disorder, such as PTSD.  The Board notes that it is also unclear whether the Veteran has a separate disorder manifested by sleep disturbances, or whether his diagnosed sleep disturbances are a feature of a psychiatric disorder.  Additionally, the Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a disorder manifested by sleep disturbances.  The Board is of the view that such an examination should also be accomplished on remand.  

As to the Veteran's claim for service connection for bilateral eye disabilities, the Board notes that the Veteran's available service treatment records do show treatment for defective vision.  On a medical history form at the time of the February 1972 enlistment examination, the Veteran checked that he did not have eye trouble.  The reviewing examiner also did not refer to any eye trouble.  The February 1972 objective enlistment examination report noted that the Veteran had 20/30 distance vision in the right eye and 20/20 distance vision in the left eye.  The Veteran also had 20/20 near vision in both eyes.  

On a medical history form at the time of the October 1979 separation examination, the Veteran checked that he had eye trouble.  The reviewing examiner indicated that the Veteran had worn glasses for defective visual acuity for six years and that there were no complications and no sequelae.  The reviewing examiner noted that the Veteran's report of eye trouble referred to wearing glasses.  The October 1979 objective examination report noted that the Veteran had 20/25 distance vision in right eye corrected to 20/20, and that he had 20/20 distance vision in the left eye corrected to 20/20.  As to near vision, the Veteran had 20/40 vision in the right eye corrected to 20/20, and he had 20/25 vision in the left eye also corrected to 20/20.  

The Board observes that post-service VA treatment records do not show treatment for any bilateral eye disorders.  

As stated above, it appears that all of the Veteran's service treatment records are not on file.  An attempt to obtain copies of all these records is being made by this remand.  If any subsequently obtained service treatment reports show treatment for right or left eye problems, other than myopia, hyperopia, or presbyopia, a VA examination should be scheduled in order to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to whether or not any such right or left eye disorders are related to service.  

Prior to the examinations, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all service treatment records (including any hospitalization or treatment for anal abscesses in 1974, 1975, 1976, and 1979, to include any hospitalization reports from a facility in Ubon, Thailand, and from Shaw Air Force Base in South Carolina).  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Ask the Veteran to identify all medical providers who have treated him for residuals of anal cysts, a disorder manifested by sleep disturbances, bilateral eye problems, and for erectile dysfunction, since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since March 2007 should also be obtained.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset and etiology of his claimed residuals of anal cysts and erectile dysfunction.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should specifically indicate if the Veteran has any currently diagnosed residuals of anal cysts (to include scrotal cysts), as well as whether he currently has diagnosed erectile dysfunction.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed residuals of anal cysts (to include scrotal cysts), as well as any diagnosed erectile dysfunction, are etiologically related to his periods of service.  The examiner must specifically acknowledge and discuss the Veteran's report that anal cysts (to include scrotal cysts), as well as his erectile dysfunction, were first manifested during his period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

4.  Schedule the Veteran for a VA examination by an appropriate physician to determine the nature of his claimed disorder manifested by sleep disturbances and for an opinion as to whether the disorder is related to service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should specifically indicate whether the Veteran has a diagnosed disorder manifested by sleep disturbances, or whether any such sleep disturbances constitute a feature, or symptom, of a diagnosed psychiatric disorder.  The examiner should also diagnose all current psychiatric disorders.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disorder manifested by sleep disturbances, or psychiatric disorder with sleep disturbances as a feature or symptom, are etiologically related to the Veteran's periods of service.  If the examiner finds that any diagnosed disorder manifested by sleep disturbances, or psychiatric disorder with sleep disturbances as a feature or symptom, existed prior to the Veteran's period of service, the examiner should comment on whether any such pre-service conditions were permanently worsened by service.  The examiner must specifically acknowledge and discuss the Veteran's report that his disorder manifested by sleep disturbances first manifested during her period service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

5.  If any obtained service treatment records show treatment during service for right or left eye problems, other than myopia, hyperopia, or presbyopia, schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed bilateral eye disorders.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent or greater probability) that any diagnosed bilateral eye disorders are etiologically related to his periods of service.  

6.  Then, readjudicate the Veteran's claims of entitlement to service connection for residuals of anal cysts, a disorder manifested by sleep disturbances, bilateral eye disorders, and for erectile dysfunction.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


